United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, CANAL STREET
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-866
Issued: October 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2009 appellant, through his representative, filed a timely appeal from the
January 2, 2009 nonmerit decision of the Office of Workers’ Compensation Programs, which
denied his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review that denial.
ISSUE
The issue is whether the Office properly denied appellant’s September 10, 2008 request
for reconsideration.
FACTUAL HISTORY
On July 21, 2008 appellant, then a 53-year-old mail carrier, filed a claim alleging that he
sustained an injury in the performance of duty on July 16, 2008 when he was assaulted by four
teenagers outside his employing establishment vehicle.
In a decision dated September 4, 2008, the Office found that the factual component of
“fact of injury” was established, but denied appellant’s claim because there was no medical
evidence from his physician providing a diagnosis of a condition and an explanation of how the

incident caused it. It noted illegible hand-written progress notes, diagnostic tests, emergency
room discharge records and a return to work slip, a prescription for another diagnostic test and
physical therapy and a police report. However, the Office stated that the medical evidence
contained no diagnosis provided by a physician and failed to provide a physician’s opinion on
how the incident caused the condition diagnosed.
On September 10, 2008 appellant completed an appeal request form indicating that he
was requesting reconsideration. The form contained the following instructions for requesting
reconsideration: “Submit your request within one calendar year of the date of the decision. You
must state the grounds upon, which reconsideration is being requested. Your request must also
include relevant new evidence or legal argument not previously made.”
In a decision dated January 2, 2009, the Office denied appellant’s request for
reconsideration. It found appellant’s request insufficient to warrant a merit review of the case
because he did not include any new and relevant medical evidence. Appellant’s representative
asks this Board to review the Office’s January 2, 2009 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.1 The employee shall exercise this right through a request to the district Office. The
request along with the supporting statements and evidence, is called the “application for
reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605.

3

Id. at § 10.606.

4

Id. at § 10.607(a).

2

will deny the application for reconsideration without reopening the case for a review on the
merits.5
ANALYSIS
Appellant sent his September 10, 2008 request for reconsideration within one year of the
Office’s September 4, 2008 decision to deny his claim for compensation. His request is,
therefore, timely. The question that remains is whether the request meets at least one of the three
standards for obtaining a merit review.
Appellant’s request for reconsideration is insufficient on its face to require the Office to
reopen his case. He simply indicated with a checkmark on the appeal request form that he was
requesting reconsideration. Appellant provided no grounds. He did not attempt to show that the
Office erroneously applied or interpreted a specific point of law. Appellant advanced no legal
argument. However, he submitted no evidence.6
Because appellant’s September 10, 2008 request for reconsideration does not meet at
least one of the three standards for obtaining a merit review of his case, the Board finds that the
Office properly denied his request. The Board will affirm the Office’s January 2, 2009 decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s September 10, 2008 request
for reconsideration.

5

Id. at § 10.608.

6

On the same day the Office received appellant’s request for reconsideration, it also received a July 18, 2008
letter from an assistant corporation counsel for the Family Court Division in the city Law Department, which
confirmed an appointment to speak with him about the assault because his office was preparing to prosecute the
juveniles. If this evidence accompanied appellant’s request for reconsideration, it is not relevant and pertinent
evidence. It denied his claim for want of sufficient medical evidence and the July 18, 2008 correspondence does not
constitute medical evidence and does not address the medical deficiencies the Office found in his claim.

3

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

